Case: 18-10624     Document: 00515607324          Page: 1    Date Filed: 10/19/2020




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                  October 19, 2020
                                   No. 18-10624                    Lyle W. Cayce
                                                                        Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Herbert Philip Anderson, also known as Andy,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:14-CV-192


   Before Higginbotham, Elrod, and Haynes, Circuit Judges.
   Per Curiam:*
          Herbert Philip Anderson appeals the district court’s denial of his
   request for an evidentiary hearing. For the following reasons, we AFFIRM.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 18-10624         Document: 00515607324            Page: 2      Date Filed: 10/19/2020




                                         No. 18-10624


                                  I.    Background
          Anderson was convicted of money laundering and taking part in a
   methamphetamine conspiracy. See United States v. Holt, 493 F. App’x 515,
   517 (5th Cir. 2012). On direct appeal, we determined that the evidence was
   sufficient to support the convictions. See id. at 518–21. Accordingly, we
   affirmed Anderson’s convictions and his sentence. Id. at 524.
          Anderson then filed a § 2255 application in which he argued, among
   other things, that the Government had obtained his conviction by knowingly
   using false testimony at trial.          Anderson claimed that “a trio of key
   government witnesses joined together to create false testimony directly
   implicating” him. 1       To support his claim, Anderson submitted several
   statements from his fellow prisoners and co-defendants. A more complete
   description of the allegations is contained in our opinion on the first appeal
   in the § 2255 case. 2 See United States v. Anderson, 712 F. App’x 383, 387-88
   (5th Cir. 2017) (Anderson I).
          The district court denied Anderson’s § 2255 motion without a
   hearing. The district court did not decide whether any trial testimony was
   actually false; it determined only that there was no basis to conclude that the
   Government knew any testimony was false, as is necessary to state a due
   process claim.
          Anderson appealed the district court’s denial of his § 2255 motion,
   and we granted a Certificate of Appealability (“COA”) on two issues: (1) a
   claim of ineffective assistance of appellate counsel and (2) a claim that the


          1
              The three witnesses in question were Coleman, Adams, and Roger Flittie.
          2
             Our original opinion regarding the direct appeal spent only two paragraphs on
   Adams’s testimony regarding an alleged drug discussion at which Anderson allegedly
   participated. Holt, 493 F. App’x at 517-18.




                                               2
Case: 18-10624       Document: 00515607324             Page: 3      Date Filed: 10/19/2020




                                        No. 18-10624


   “Government knowingly used material, perjured testimony.” We affirmed
   the denial of the claim for ineffective assistance of counsel; however, we
   remanded the false testimony claim to the district court “to determine
   whether an evidentiary hearing [wa]s required in light of the new evidence.”
Id. at 388. The “new evidence” was a January 2016 handwritten letter from
   Steven Adams as to which we granted Anderson’s motion to supplement the
   record. 3 See id. at 387 n.4. Adams was one of the witnesses against Anderson
   at his trial. See id. at 388. At that trial, a 2009 exculpatory letter from Adams
   was explained as having been requested by Anderson. Id. In the original §
   2255 proceeding, a deposition witness contended that Adams had “come
   up” with a “story” at trial at the Government’s request. Id. In remanding,
   we explained that we were not making a determination on the merits; “[n]or
   d[id] we make any determination of whether an evidentiary hearing [wa]s
   warranted.” Id.
          On remand, the district court considered only “whether the [2016]
   letter would have changed the court’s conclusion that [Anderson] was not
   entitled to an evidentiary hearing[.]” Anderson v. United States, No. 4:09-
   CR-115-A, 2018 WL 1947048, at *2 (N.D. Tex. Apr. 24, 2018) (Anderson II).
   It determined, on the face of the record, “[t]he conclusory allegations made
   in the letter [were] . . . wholly incredible and d[id] not entitle [Anderson] to
   an evidentiary hearing.” Id. at *5. The district court ultimately denied a
   COA. Anderson timely appealed.




          3
            In the 2016 letter, Adams stated the 2009 letter, which claimed that Anderson
   was not involved in the drug transactions, was truthful. According to the letter, an
   Assistant U.S. Attorney had “coached” Adams “on how [to] implicate [Anderson] on
   being present and involved in a drug deal at [Gerry’s] with Medina.” Adams wrote that he
   had “made up this story” because he had been promised leniency.




                                              3
Case: 18-10624      Document: 00515607324           Page: 4   Date Filed: 10/19/2020




                                     No. 18-10624


          II.    Jurisdiction and Standard of review
          In this second appeal, we granted a COA on two issues: (1) whether
   the district court abused its discretion by failing to hold an evidentiary
   hearing, and (2) whether, if a remand is required, the case should be
   reassigned to another district judge. We have jurisdiction under 28 U.S.C. §
   2253 to review the district court’s order with respect to those issues. We
   review the district court’s denial of a § 2255 motion, without an evidentiary
   hearing, for an abuse of discretion. United States v. Cervantes, 132 F.3d 1106,
   1110 (5th Cir. 1998).

                              III.   Discussion
          Anderson argues that the district court abused its discretion by not
   holding an evidentiary hearing. We reject this argument.
          A district court may forgo an evidentiary hearing in deciding a § 2255
   motion “only if the motion, files, and records of the case conclusively show
   that the prisoner is entitled to no relief.” United States v. Bartholomew, 974
F.2d 39, 41 (5th Cir. 1992) (per curiam). When facts are at issue in a § 2255
   proceeding, a hearing is required if (1) the record, as supplemented by the
   trial court’s personal knowledge or recollection, does not conclusively negate
   the facts alleged in support of the claim for § 2255 relief, and (2) the movant
   would be entitled to postconviction relief as a legal matter if his factual
   allegations are true. Friedman v. United States, 588 F.2d 1010, 1014–15 (5th
   Cir. 1979) (per curiam).
          “To establish a due process violation based on the government’s use
   of false or misleading testimony, [Anderson] must show that (1) the
   testimony in question was actually false; (2) the testimony was material; and
   (3) the prosecution had knowledge that the testimony was false.” United
   States v. Webster, 392 F.3d 787, 801 (5th Cir. 2004).




                                          4
Case: 18-10624       Document: 00515607324          Page: 5    Date Filed: 10/19/2020




                                     No. 18-10624


          Contested factual issues generally may not be decided on affidavits
   alone. See Montgomery v. United States, 469 F.2d 148, 150 (5th Cir. 1972) (per
   curiam); United States v. Arguellas, 78 F. App’x 984, 986–87 (5th Cir. 2003)
   (per curiam). However, we have previously made clear that a district court
   does not have to assess evidence in a vacuum and can “use its own knowledge
   of the record, its observations from trial, its prior experience with the parties
   and counsel, and clear contradictions between an affidavit and other record
   documents to determine whether the § 2255 movant is entitled to ‘no
   relief.’” United States v. Arledge, 597 F. App’x 757, 759 (5th Cir. 2015) (per
   curiam). This process was employed by the district court here.
          The district court highlighted numerous questions about the 2016
   letter’s origin, timing, and authenticity, none of which Anderson addressed.
   Anderson II, No. 4:09-CR-115-A at *2. The district court then held that, even
   taking the 2016 letter at face value, the substance of the letter would not
   entitle Anderson to relief. Id. The 2016 letter only said that Adams had
   invented a story about “being present and involved in a drug deal at [Gerry’s]
   with Medina”; it did “not say that any of the rest of Adams’ trial testimony
   was false.” Id.
          The district court thus surmised that the 2016 letter did not recant
   Adams’s trial testimony that Adams drafted the 2009 letter because he
   thought it would help him make bail and because Anderson had “promised
   to look out” for him. Id. at *3. The district court also determined that the
   2016 letter “add[ed] nothing to the previously considered § 2255 materials,
   which [were] hearsay, conclusory, and unsupported.” Id. at *4. In doing so,
   the court noted that “none of the so-called declarants [in the § 2255 exhibits]
   testified at trial,” so there was no reason to believe them or to consider them
   “reliable third persons.” Id.




                                          5
Case: 18-10624      Document: 00515607324           Page: 6     Date Filed: 10/19/2020




                                     No. 18-10624


          Moreover, the district court cited objective record evidence
   corroborating Adams’s trial testimony that, during the relevant time frame,
   Anderson was at Gerry’s at the same time as Gerry, Medina, and Adams. Id.
   at *3. The district court also noted that Adams’s trial testimony was
   “confirmed by the facts to which Adams stipulated in his factual resume.”
Id.
          We remanded this case so the district court could determine whether
   Adams’s 2016 letter warranted an evidentiary hearing. Anderson I, 712 F.
   App’x at 388. The district court exercised its discretion to hold that the letter
   did not entitle Anderson to such a hearing.              Under the particular
   circumstances of this case, we conclude the district court did not abuse its
   discretion.
          Accordingly, we AFFIRM the district court’s judgment. 4




          4
            As a result, we need not address Anderson’s second argument—that his case
   should be reassigned to another judge on remand.




                                           6